          Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

        Plaintiffs,
                                               CIVIL ACTION
        v.
                                               FILE NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

        Defendants.


     STATE DEFENDANTS’ RESPONSE TO COURT’S QUESTION ON
                UPDATED VOTER-LIST REPORTS

        Pursuant to the Court’s directive to counsel, but subject to the

objections listed below, State Defendants provide the following answer to the

Court’s question regarding whether ENET will generate a report on the

Saturday before the election containing updated information about which

absentee ballots have been received by that point:1

        The answer is yes, but it is not exactly that simple. There is no single

report in ENET that includes all of the information located on the Poll Pads.

County registrars can run a report that generates the elector’s list from


1 State Defendants provide this answer in a pleading because of the deadline
given by the Court late this afternoon and because it was a request to counsel
for State Defendants. If it would assist the Court to have the information in a
declaration, State Defendants will provide one.
         Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 2 of 8




ENET (the same list printed by state officials several weeks before the

election) at any time. It is an overnight report, so if it is requested one day, it

will be made available on ENET for the county to download the following day.

The elector’s list contains an “AB” designation when a voter has either

requested an absentee ballot or voted absentee at the time the report is run,

but the elector’s list does not differentiate between an absentee ballot that

has been accepted and one that has been requested but not returned. That

information must be obtained from a separate Absentee Voter Report, which

allows poll officials to know whether an absentee ballot has been requested

and accepted (assuming that the absentee-voting data has been timely

entered into ENET by county election officials). The Poll Pads contain a

graphical user interface that combines all of this data from these reports in a

way that that makes it easier to use for poll workers—whose job it is to

quickly and accurately check-in and confirm voter eligibility. All of that data

is not combined in a single paper report, and there is no evidence in the

record that those paper reports would be more user-friendly than the Poll

Pads.

        Ultimately, if counties want to provide this information on paper to

precincts, they would have to print both reports (the elector’s list and the

Absentee Voter Report) and train poll workers on using both lists in case of

                                       -2-
        Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 3 of 8




emergency. There is no evidence in the record that this would be preferable to

the current practice of a paper backup elector’s list at each precinct. Further,

the weekend before the election is an incredibly busy time for county officials,

as Mr. Harvey testified. Adding additional responsibilities on counties during

that time could have unforeseen negative consequences.

      State Defendants further point to the lack of evidence in the record

before this Court regarding malfunctions of Poll Pads. While there were a

significant number of poll-worker/user errors involving Poll Pads in the June

9 primary, only a handful of reports involved actual issues with the operation

of the Poll Pads. After the June 9 primary, attempting to save time for poll

officials, State Defendants added data to Poll Pads to not only show that a

voter had requested an absentee ballot, but whether that absentee ballot had

already been returned. This data is updated the weekend before the election.

But initial reports from poll workers at the August 11 runoff indicated that

almost all voters who showed up at the polls needing to cancel their absentee

ballot had requested, but not yet returned, their absentee ballot. This fact

pattern suggests that the necessary checks with county officials before

allowing those individuals to vote would be required regardless of whether

that data was also contained in paper form at the polling place. Therefore, an

updated paper printout of the elector’s list and/or absentee voter file would

                                      -3-
        Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 4 of 8




not shorten the time necessary to process voters who had previously

requested absentee ballots but would add significant burden to counties the

weekend before the election.

      State Defendants further raise the following objections because they

are waived if not asserted when providing this answer. First, as the party

seeking the extraordinary relief of a preliminary injunction in the context of

elections, Plaintiffs bear the burden of proof as to all four requisites.

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998).

Plaintiffs continue to assert new theories and submit evidence, even through

Dr. Stark’s extensive declaration last night. [Doc. 891]. At the same time,

Plaintiffs have not requested the information sought by the Court or

presented evidence on this point related to feasibility, and should not be able

to rely on evidence and information submitted by State Defendants at the

Court’s direction to satisfy their burden.2

      Second, any relief about paper pollbook backups exceeds any relief

sought by any operative complaint in this case. A preliminary injunction is



2 The Eleventh Circuit has addressed this issue from a slightly different
perspective, and its precedent provides an alternative basis for State
Defendants’ objection. See Johnson v. United States, 780 F.2d 902, 910 (11th
Cir. 1986). Cf. Paez v. Sec’y, Florida Dep’t of Corr., 947 F.3d 649, 652 (11th Cir.
2020) (addressing judicial notice).

                                       -4-
        Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 5 of 8




not appropriate when it would grant relief of a different nature as that to be

finally granted. See De Beers Consol. Mines v. U.S., 325 U.S. 212, 220 (1945);

see generally [Doc. 815] (also raising Eleventh-Amendment defenses to

proposed interpretations of state law). This is especially true when the only

real issue in Coalition Plaintiffs’ motion about paper pollbook backups is the

timing of printing of a paper pollbook list, which is an administrative detail of

an election. Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir. 1986).

      Third, as State Defendants have explained on multiple occasions, paper

copies of the elector’s list are generated by the Secretary of State at least five

calendar days before the election. O.C.G.A. § 21-2-224(f). Those paper-backup

elector lists for each precinct must be provided by the county superintendent

for each polling place. Ga. Comp. R. & Regs. 183-1-12-.19(1); [Doc. 815-1, ¶¶

3-4]. The registrars must provide the certified elector’s list (contained on the

Poll Pads) to each poll manager. O.C.G.A. § 21-2-401(b).

      If the Poll Pads stop functioning, that paper elector’s list is used to

continue checking in voters. Ga. Comp. R. & Regs. 183-1-12-.19(1). County

election officials are responsible for training poll workers of these

requirements, which are included in the Secretary of State’s Poll Worker

Manual,

https://georgiapollworkers.sos.ga.gov/Shared%20Documents/Georgia%20Poll

                                       -5-
          Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 6 of 8




%20Worker%20Training%20Manual.pdf (last updated August 2020), at page

71: “The poll officer shall verify the identity of the voter and that the person

is a registered voter of the precinct using the printed elector’s list and

supplemental list (if the check-in functionality of the poll pad is not

properly working)” (emphasis added).

      Bearing in mind State Defendants’ respect for this Court’s efforts and

its responsibilities in cases involving voting, State Defendants raise these

objections to avoid waiving them. State Defendants appreciate this Court’s

continuing commitment to reach the right conclusion on these important

issues.

      Respectfully submitted this 14th day of September, 2020.

                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Alexander Denton
                               Georgia Bar No. 660632
                               adenton@robbinsfirm.com
                               Robbins Ross Alloy Belinfante Littlefield LLC
                               500 14th Street, N.W.
                               Atlanta, Georgia 30318
                               Telephone: (678) 701-9381
                               Facsimile: (404) 856-3250

                                       -6-
Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 7 of 8




                     /s/Bryan P. Tyson
                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Jonathan D. Crumly
                     Georgia Bar No. 199466
                     jcrumly@taylorenglish.com
                     James A. Balli
                     Georgia Bar No. 035828
                     jballi@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -7-
        Case 1:17-cv-02989-AT Document 895 Filed 09/14/20 Page 8 of 8




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE TO COURT’S

QUESTION ON UPDATED VOTER-LIST REPORTS has been prepared

in Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     -8-
